    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 1 of 16



Christopher C. Voigt
Monique P. Voigt
David F. Knobel
CROWLEY FLECK PLLP
500 Transwestern Plaza II
P. O. Box 2529
Billings, MT 59103-2529
Telephone: 406-252-3441
Facsimile: 406-252-5292
cvoigt@crowleyfleck.com
mvoigt@crowleyfleck.com
dknobel@crowleyfleck.com

Attorneys for Health Plans Intermediaries
Holdings, LLC, and Health Insurance Innovations, Inc.



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CHARLES M. BUTLER, III, and CHOLE            Cause No.: CV-17-50-BLG-SPW-TJC
BUTLER

            Plaintiffs,

      vs.
                                             HEALTH PLANS
UNIFIED LIFE INSURANCE COMPANY;
                                             INTERMEDIARIES HOLDINGS,
HEALTH PLANS INTERMEDIARIES                  LLC and HEALTH INSURANCE
HOLDINGS, LLC, doing business as Health      INNOVATIONS, INC.’S ANSWER
Insurance Innovations, doing business as     TO THIRD AMENDED
Health Insurance Innovations, Inc.; ALLIED   COMPLAINT AND DEMAND FOR
NATIONAL, INC.; NATIONAL                     JURY TRIAL
BROKERS OF AMERICA, INC.; THE
NATIONAL CONGRESS OF
EMPLOYERS, INC.; and DOES 1-10,

            Defendants.
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 2 of 16



      COME NOW the Defendants, Health Plans Intermediaries Holdings, LLC

and Health Insurance Innovations, Inc. (“HII”) and for their answer to Plaintiffs’

Third Amended Complaint and Demand for Jury Trial admit, deny and assert as

follows:

                              SUMMARY OF CLAIM

      1.       Answering Paragraph 1, HII admits that Mr. Butler was sold health

insurance in February 2016, that he paid his premiums, that he was diagnosed with

cancer and that he made claims under his policy. HII denies the remaining

allegations.

                                      PARTIES

      2.       HII admits the allegations contained in Paragraph 2.

      3.       HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 3.

      4.       Answering Paragraph 4, HII admits that Health Plan Intermediaries

Holdings, LLC, d/b/a Health Insurance Innovations, and Health Insurance

Innovations, Inc., are related Delaware corporations, with their principal offices in

Florida. HII admits that it markets health insurance policies and performs billing

services for insurers. HII admits that it collected monthly premiums from Mr.

Butler, and that it bills itself on its website as “a leading developer and




                                      HII Answer to Pl Butler Third Amended Complaint – Page 2
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 3 of 16



administrator of affordable, web-based individual health insurance plans and

ancillary products.” HII denies the remaining allegations.

      5.     Answering Paragraph 5, HII admits that NBoA sold Mr. Butler the

subject policy. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the remaining allegations.

      6.     Answering Paragraph 6, HII admits that Allied National was

responsible for handling Mr. Butler’s claims. HII lacks sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations.

      7.     Answering Paragraph 7, HII admits that NCE is a Delaware

corporation. HII denies the remaining allegations.

      8.     HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 8.

                                  JURISDICTION

      9.     HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 8.

                                       VENUE

      10.    Answering Paragraph 10, HII does not contest venue. HII denies the

remaining allegations.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 3
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 4 of 16



                           FACTUAL BACKGROUND

      11.    Answering Paragraph 11, HII admits that the Butlers spoke with

William Corchado of NBoA on or about February 27, 2016 and that Corchado sold

the insurance policy to Mr. Butler. HII denies that Corchado was acting as HII’s

agent. HII lacks sufficient knowledge or information to form a belief as to the

truth or falsity of the remaining allegations.

      12.    Answering Paragraph 12, HII denies that it acted through Corchado or

that Corchado was acting on behalf of HII. HII denies that it sold or underwrote

the subject policy. HII lacks sufficient knowledge or information to form a belief

as to the truth or falsity of the remaining allegations.

      13.    Answering Paragraph 13, HII admits that Mr. Butler’s coverage was

effective April 1, 2016 to February 28, 2017. HII states that the insurance card

says what it says and denies any allegations inconsistent with the words on the

card. HII denies the remaining allegations.

      14.    Answering Paragraph 14, HII admits that Mr. Butler was diagnosed

with cancer and submitted medical bill claims to Allied National. HII lacks

sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining allegations.

      15.    HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 15.




                                      HII Answer to Pl Butler Third Amended Complaint – Page 4
       Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 5 of 16



        16.   HII denies the allegations contained in Paragraph 16 as they apply to

HII.

        17.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 17.

        18.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 18.

        19.   Answering Paragraph 19, HII admits the voice mail recording. HII

lacks sufficient knowledge or information to form a belief as to the truth or falsity

of the remaining allegations.

        20.   Answering Paragraph 20, HII admits that Mr. Butler’s policy lapsed

by its own terms on February 28, 2017. HII denies the remaining allegations.

        21.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 21.

        22.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 22.

        23.   HII denies the allegations contained in Paragraph 23 as they apply to

HII.

        24.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 24.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 5
       Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 6 of 16



        25.   Answering Paragraph 25, HII admits that the policy defines

“Reasonable and Customary Charge” as pled. HII denies the remaining allegations

as they apply to HII.

        26.   Answering Paragraph 26, HII admits that the policy contains an

“Extension of Benefits” clause. HII denies the remaining allegations.

        27.   HII denies the allegations in Paragraph 27 as they are pled against

HII.

        28.   HII denies the allegations in Paragraph 28 as they are pled against

HII.

                                    COUNT I
                               BREACH OF CONTRACT
        29.   HII restates its answers to Paragraphs 1 through 28 in response to

Paragraph 29 of the Third Amended Complaint as if fully set forth herein.

        30.   Answering Paragraph 30, HII admits that Mr. Butler had a health

insurance contract with Unified and that the best evidence of the terms of the

policy is the policy itself.

        31.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 31.

        32.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 32.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 6
       Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 7 of 16



        33.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 33.

        34.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 34.

        35.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 35.

                              COUNT II
                UNFAIR CLAIMS SETTLEMENT PRACTICES
        36.   HII restates its answers to Paragraphs 1 through 35 in response to

Paragraph 36 of the Third Amended Complaint as if fully set forth herein.

        37.   HII denies the allegations contained in Paragraph 37 as they relate to

HII.

        38.   HII denies the allegations contained in Paragraph 38 as they relate to

HII.

        39.   HII denies the allegations contained in Paragraph 39.

        40.   HII denies the allegations contained in Paragraph 40.

                               COUNT III
                         FRAUDULENT INDUCEMENT
        41.   HII restates its answers to Paragraphs 1 through 40 in response to

Paragraph 41 of the Third Amended Complaint as if fully set forth herein.

        42.   HII denies the allegations contained in Paragraph 42.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 7
       Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 8 of 16



        43.   HII denies the allegations contained in Paragraph 43 as they relate to

HII.

        44.   HII denies the allegations contained in Paragraph 44.

        45.   HII denies the allegations contained in Paragraph 45.

                                     COUNT IV
                                      DECEIT
        46.   HII restates its answers to Paragraphs 1 through 45 in response to

Paragraph 46 of the Third Amended Complaint as if fully set forth herein.

        47.   HII denies the allegations contained in Paragraph 47.

        48.   HII denies the allegations contained in Paragraph 48 as they relate to

HII.

        49.   HII denies the allegations contained in Paragraph 49 as they relate to

HII.

        50.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contains in Paragraph 50.

        51.   HII denies the allegations contained in Paragraph 51.

        52.   HII denies the allegations contained in Paragraph 52.

                                 COUNT V
                            CONSTRUCTIVE FRAUD
        53.   HII restates its answers to Paragraphs 1 through 52 in response to

Paragraph 53 of the Third Amended Complaint as if fully set forth herein.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 8
       Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 9 of 16



        54.    HII denies the allegations contained in Paragraph 54.

        55.    HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 55.

        56.    HII denies the allegations contained in Paragraph 56.

        57.    HII denies the allegations contained in Paragraph 57 as they relate to

HII.

        58.    HII denies the allegations contained in Paragraph 58.

        59.    HII denies the allegations contained in Paragraph 59.

                                COUNT VI
                      NEGLIGENT MISREPRESENTATION
        60.    HII restates its answers to Paragraphs 1 through 59 in response to

Paragraph 60 of the Third Amended Complaint as if fully set forth herein.

        61.    HII denies the allegations contained in Paragraph 61.

        62.    HII denies the allegations contained in Paragraph 62.

        63.    HII denies the allegations contained in Paragraph 63.

        64.    HII denies the allegations contained in Paragraph 64.

                              COUNT VII
              BREACH OF INSURANCE AGENT ABSOLUTE DUTY
        65.    HII restates its answers to Paragraphs 1 through 64 in response to

Paragraph 65 of the Third Amended Complaint as if fully set forth herein.




                                      HII Answer to Pl Butler Third Amended Complaint – Page 9
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 10 of 16



       66.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 66.

       67.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 67.

       68.   HII denies the allegations contained in Paragraph 68.

       69.   HII denies the allegations contained in Paragraph 69.

                               COUNT VIII
                           PROMISSORY ESTOPPEL
       70.   HII restates its answers to Paragraphs 1 through 69 in response to

Paragraph 70 of the Third Amended Complaint as if fully set forth herein.

       71.   HII denies the allegations contained in Paragraph 71 as they relate to

HII.

       72.   HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 72.

       73.   HII denies the allegations contained in Paragraph 73 as they relate to

HII.

       74.   HII denies the allegations contained in Paragraph 74.

                                 COUNT IX
                            EQUITABLE ESTOPPEL
       75.   HII restates its answers to Paragraphs 1 through 74 in response to

Paragraph 75 of the Third Amended Complaint as if fully set forth herein.




                                    HII Answer to Pl Butler Third Amended Complaint – Page 10
   Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 11 of 16



       76.   HII denies the allegations contained in Paragraph 76 as they relate to

HII.

                           COUNT X
               COMMON LAW BAD FAITH-ALTERNATIVE
                    CLAIM HANDLING COUNT
       77.   HII restates its answers to Paragraphs 1 through 76 in response to

Paragraph 77 of the Third Amended Complaint as if fully set forth herein.

       78.   HII denies the allegations contained in Paragraph 78.

       79.   HII denies the allegations contained in Paragraph 79.

       80.   HII denies the allegations contained in Paragraph 80.

       81.   HII denies the allegations contained in Paragraph 81.

                        COUNT XI
       NEGLIGENCE-ALTERNATIVE CLAIM HANDLING COUNT
       82.   HII restates its answers to Paragraphs 1 through 81 in response to

Paragraph 82 of the Third Amended Complaint as if fully set forth herein.

       83.   HII denies the allegations contained in Paragraph 83.

       84.   HII denies the allegations contained in Paragraph 84.

       85.   HII denies the allegations contained in Paragraph 85.

       86.   HII denies the allegations contained in Paragraph 86.

                       COUNT XII
  NEGLIGENCE PER SE-ALTERNATIVE CLAIM HANDLING COUNT
       87.   HII restates its answers to Paragraphs 1 through 86 in response to

Paragraph 87 of the Third Amended Complaint as if fully set forth herein.


                                   HII Answer to Pl Butler Third Amended Complaint – Page 11
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 12 of 16



      88.    HII denies the allegations contained in Paragraph 88.

      89.    HII denies the allegations contained in Paragraph 89.

      90.    HII denies the allegations contained in Paragraph 90.

      91.    HII denies the allegations contained in Paragraph 91.

                            COUNT XIII
              BREACH OF FIDUCIARY DUTY-ALTERNATIVE
                     CLAIM HANDLING COUNT
      92.    HII restates its answers to Paragraphs 1 through 91 in response to

Paragraph 92 of the Third Amended Complaint as if fully set forth herein.

      93.    HII denies the allegations contained in Paragraph 93.

      94.    HII denies the allegations contained in Paragraph 94.

      95.    HII denies the allegations contained in Paragraph 95.

      96.    HII denies the allegations contained in Paragraph 96.

                                    COUNT XIV
                                     MALICE
      97.    HII restates its answers to Paragraphs 1 through 96 in response to

Paragraph 97 of the Third Amended Complaint as if fully set forth herein.

      98.    HII denies the allegations contained in Paragraph 98.

                               COUNT XV
                       CLASS ACTION ALLEGATIONS
                       AGAINST UNIFIED LIFE ONLY
      99.    HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 99.



                                    HII Answer to Pl Butler Third Amended Complaint – Page 12
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 13 of 16



      100. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 100.

      101. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 101.

      102. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 102.

      103. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 103.

      104. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 104.

      105. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 105.

      106. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 106.

                         CLASS CLAIMS FOR RELIEF

                                COUNT I
                           BREACH OF CONTRACT
      107. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 107.

      108. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 108.



                                    HII Answer to Pl Butler Third Amended Complaint – Page 13
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 14 of 16



      109. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 109.

      110. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 110.

      111. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 111.

      112. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 112.

      113. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 113.

      114. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 114.

      115. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 115.

      116. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 116.

      117. HII lacks sufficient knowledge or information to form a belief as to

the truth or falsity of the allegations contained in Paragraph 117.




                                    HII Answer to Pl Butler Third Amended Complaint – Page 14
    Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 15 of 16



                           AFFIRMATIVE DEFENSES

       1.     Plaintiffs’ Third Amended Complaint fails to state a claim upon which

relief can be granted.

       2.     Plaintiffs’ injuries and damages, if any, were the result of the action,

inaction, negligence of fault of others for whom HII are not responsible.

       3.     Plaintiffs may have failed to mitigate their damages.

       4.     For any negligence claims, the negligence of all parties must be

apportioned and HII is not responsible for the negligence apportioned to others.

       5.     For any negligence claims, Plaintiffs were also negligent and their

negligence must be compared and apportioned under Montana law.

       6.     Neither William Corchado nor NBoA was the agent of HII in the sale

of the policy to Mr. Butler.

       7.     Plaintiffs injuries and damages, if any, may have been caused by an

unforeseeable intervening and superseding cause which cuts off any potential

liability to HII.

       WHEREFORE, Defendants HII pray for judgment as follows:

       1.     That Plaintiffs take nothing by their Third Amended Complaint and

that the same be dismissed with prejudice;

       2.     That judgment be entered in favor of HII for their costs of action; and

       3.     For such other and further relief as the Court deems just and proper.




                                     HII Answer to Pl Butler Third Amended Complaint – Page 15
   Case 1:17-cv-00050-SPW-TJC Document 183 Filed 12/17/18 Page 16 of 16



                         DEMAND FOR JURY TRIAL

      COME NOW Defendants HII, by and through their counsel of record, and

hereby demand a trial by jury.

      Dated this 17th day of December, 2018.


                                 /s/ Monique P. Voigt
                                 Christopher C. Voigt
                                 Monique P. Voigt
                                 David F. Knobel
                                 CROWLEY FLECK PLLP
                                 500 Transwestern Plaza II
                                 P. O. Box 2529
                                 Billings, MT 59103-2529

                                 Attorneys for Attorneys for Health Plans
                                 Intermediaries Holdings, LLC and Health
                                 Insurance Innovations, Inc.




                                   HII Answer to Pl Butler Third Amended Complaint – Page 16
